Citation Nr: 1636442	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-37 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1994 and from February 2003 to June 2003, with additional service in the Army Reserve from 1994 to 2014, including multiple periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that during the May 2016 Board hearing, the Veteran mentioned a claim for bilateral ankle disabilities.  However, service connection is already in effect for residuals of a left ankle sprain with Achilles tendonitis and degenerative arthritis of the distal end of the first metatarsal on the left foot.  In a December 2009 rating decision, service connection was denied for a right ankle disability, and the Veteran did not appeal that decision.  As such, the issues of entitlement to service connection for left and right ankle disabilities are not presently before the Board.  

Additionally, during the May 2016 Board hearing, the undersigned allowed testimony as to the issues on the title page as well as the issue of entitlement to service connection for hypertension.  It was noted on the record that testimony was being allowed on these issues subject to the Board's jurisdiction as some of the paper files from the Veteran's claims file were in the process of being scanned into VA's electronic file system VBMS.  The paper files have now been scanned into VBMS.  The record does not show that a service connection claim for hypertension was ever filed by the Veteran or denied by the RO.  As such, the Board does not have jurisdiction to address this issue.  

Given the above, the Veteran is advised that if he wishes to file an increased rating claim, or a service connection claim for hypertension, a right ankle disability, or any other disability, he must do so on the form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that a bilateral foot disability was caused by years of wear and tear injuries sustained while marching and running in boots during his two periods of active duty and multiple periods of ACDUTRA and INACDUTRA over the course of his 20 years of Reserve service.  A review of the Veteran's service treatment records reveals that in March 1992, the Veteran reported feeling as if his right hallux was stubbed without any known trauma.  A bone scan of the feet revealed mild diffusely increased activity near the right malleolus and tarsals of the right foot and focally increased activity near the base of the great toe.  Minimally increased activity was also noted in the inferior left calcaneus.  Thereafter, the Veteran reported foot trouble on reports of medical history dated December 1993, November 1997, February 2003, and March 2008.  A May 2010 statement of medical examination and duty status indicates that the Veteran sustained a right foot and ankle injury in the line of duty while performing physical training and referred to the March 1992 bone scan.  Another May 2010 statement of medical examination and duty status indicates that the Veteran experienced foot pain in the line of duty while completing a five-mile road march and cited to a June 1993 left ankle injury.  

The Veteran underwent a VA foot examination in October 2015, during which he reported ongoing foot pain, which began sometime between 1986 and 1988 while running.  The examiner provided a diagnosis of bilateral plantar fasciitis and opined that it was not related to service.  In support of this, the examiner provided the following rationale:
	 
The Veteran's self-reported review of systems was negative on separation from the military stating that he had no lower extremity problems.  The Veteran's physical examination on separation from the military in 2003 was also negative for any foot problems.

The Board finds that a remand is necessary to obtain a new medical opinion because the examiner relied solely on the Veteran's discharge examinations from his two periods of active duty and failed to consider the service treatment records showing multiple reports of bilateral foot pain and in-the-line-of-duty determinations concerning injuries to both feet.  Moreover, the examiner did not address the Veteran's contention that a bilateral foot disability was caused by years of wear and tear injuries sustained throughout his active duty and Reserve career.

With respect to a bilateral knee disability, the Veteran likewise asserts that he sustained years of wear and tear injuries to his knees while engaging in physical training during active duty and his periods of ACDUTRA and INACDUTRA.  A February 2008 private treatment record shows a diagnosis of right knee arthritis.  In March 2008, the Veteran reported bilateral knee pain, and subsequent Reserve treatment records show physical profiles for, among other things, bilateral knee pain.  

The Veteran underwent a VA examination of his knees in October 2015, during which he reported ongoing bilateral knee pain, which began in 1989 while running in full gear.  The diagnoses were bilateral patellofemoral pain syndrome and degenerative arthritis of the right knee.  The examiner opined that the Veteran's bilateral patellofemoral pain syndrome was not related to service because "[o]n the Veteran's separation from the military his self-reported review of systems and his physical examination done by the physician were both negative for any knee pathology."  The examiner also opined that the Veteran's right knee arthritis was not related to service and provided the following rationale:

It is very common for a 61-year-old male to have mild degenerative arthritis on x-ray.  It would be unusual for him to not have arthritis at his age.  Despite this[,] it is minimal.  The Veteran reported at his separation physical exam[ination] and the physician also found that his knees were normal at that time.  It is more likely that his arthritis has occurred after his separation from the military. 

With respect to the diagnosis of bilateral patellofemoral pain syndrome, the examiner relied solely on the Veteran's discharge examinations from his two periods of active duty and failed to consider the Veteran's contention that a bilateral knee disability was caused by years of wear and tear injuries sustained during his two periods of active duty and multiple periods of ACDUTRA and INACDUTRA over the course of his 20 years of Reserve service.  As such, the Board finds that a remand is necessary in order to obtain a new medical opinion.

VA has not provided an examination or obtained a medical opinion pursuant to the Veteran's service connection claim for sleep apnea.  A review of the record reveals that the Veteran was initially diagnosed with sleep apnea in November 1997.  During the May 2016 Board hearing, the Veteran testified that he believed his sleep apnea had its onset during his first period of active duty.  In support of this, he stated that after his wife passed away, he discovered a notation in a 2001 private treatment record showing that his late wife mentioned to the Veteran's physician that he snored and stopped breathing during the night since the 1980's.  As the Veteran has reported continuous symptoms of sleep apnea since service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and therefore, a VA medical opinion should also be obtained with respect to the Veteran's sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, during the May 2016 Board hearing, the Veteran indicated that he submitted the 2001 private treatment record documenting the conversation between the physician and his late wife regarding his sleep apnea symptoms.  A review of the Veteran's private treatment records reveals a November 2001 diagnosis of severe sleep apnea; however, there is no mention of a conversation with the Veteran's late wife.  On remand, the AOJ should request any relevant records pertaining to the 2001 conversation between the Veteran's late wife and the private treatment provider regarding his symptoms of sleep apnea. 

On remand, updated treatment records should be obtained with the Veteran's assistance.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or identify any records relevant to the 2001 conversation between his late wife and his private treatment provider regarding his sleep apnea symptoms.  The Veteran should also be asked to identify any outstanding treatment records relevant to the claims for service connection for a bilateral foot disability, a bilateral knee disability, and sleep apnea.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  The evidence of record must be reviewed by an appropriate examiner, other than the examiner who conducted the October 2015 VA examination, in order to obtain a supplemental opinion as to whether a bilateral foot disability is related to the Veteran's active duty service and/or incurred in the line of duty during his periods of ACDUTRA and INACDUTRA.  If an examination is deemed necessary, one should be scheduled.  

After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any bilateral foot disability diagnosed during the course of the Veteran's claim, including plantar fasciitis, pes cavus, and plantar spurring of calcaneus,  had its onset during a period of active duty from April 1986 to April 1994 and February 2003 to June 2003, or is otherwise related to wear and tear injuries sustained during the Veteran's two periods of active duty and multiple periods of ACDUTRA and INACDUTRA from 1994 to 2014.

In rendering the requested opinion, the examiner must consider the following evidence:

a.)  A March 1992 service treatment record showing complaints of right foot pain without any known trauma;

b.)  A March 1992 bone scan of the feet showing mild diffusely increased activity near the right malleolus and tarsals of the right foot, focally increased activity near the base of the great toe, and minimally increased activity in the inferior left calcaneus;

c.)  Reports of medical history dated December 1993, November 1997, February 2003, and March 2008 showing complaints of foot trouble;

d.)  A May 2010 statement of medical examination and duty status showing that the Veteran sustained a right foot and ankle injury in the line of duty while performing physical training with reference to the March 1992 bone scan; and

e.)  A May 2010 statement of medical examination and duty status showing that the Veteran experienced foot pain in the line of duty during a five-mile road march with reference to a June 1993 left ankle injury.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  The evidence of record must be reviewed by an appropriate examiner, other than the examiner who conducted the October 2015 VA examination, in order to obtain a supplemental opinion as to whether a bilateral knee disability is related to the Veteran's active duty service and/or incurred in the line of duty during his periods of ACDUTRA and INACDUTRA.  If an examination is deemed necessary, one should be scheduled.  

After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any bilateral knee disability diagnosed during the course of the 
Veteran's claim had its onset during a period of active duty from April 1986 to April 1994 and February 2003 to June 2003, or is otherwise related to wear and tear injuries sustained during the Veteran's two periods of active duty and multiple periods of ACDUTRA and INACDUTRA from 1994 to 2014.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  The evidence of record must be reviewed by an appropriate examiner in order to obtain an opinion as to whether the Veteran's sleep apnea is related to his active duty service.  If an examination is deemed necessary, one should be scheduled.  

After a review of the evidence of record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep apnea had its onset during his first period of active duty form April 1986 to April 1994 or is otherwise related to that period of service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

5.  After completing the above action, and any other development deemed necessary, the claims of entitlement to service connection for a bilateral foot disability, a bilateral knee disability, and sleep apnea must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




